   8:19-cv-00420-BCB-SMB Doc # 45 Filed: 06/15/21 Page 1 of 2 - Page ID # 187



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

EMMANUEL S. YANGA,

                         Plaintiff,                                   8:19CV420

        vs.
                                                                       ORDER
EASTMAN, correctional officers at state prison of
Nebraska, in their individual and official capacities;
M. SPAINHOWER, correctional officers at state
prison of Nebraska, in their individual and official
capacities; PETER, correctional officers at state
prison of Nebraska, in their individual and official
capacities; WESSEL, correctional officers at state
prison of Nebraska, in their individual and official
capacities; SCHAFFER, correctional officers at
state prison of Nebraska, in their individual and
official capacities; and PATIDA, correctional
officers at state prison of Nebraska, in their
individual and official capacities;

                         Defendants.

        This action was filed on September 23, 2019. (Filing No. 1.) A Memorandum and Order
was entered on February 11, 2021, ordering that Plaintiff complete service of process by May 12,
2021. (Filing No. 28.) The undersigned issued a Show Cause Order on May 20, 2021 (Filing No.
43), directing Plaintiff to show cause why Defendant “M. Spainhower” and Defendant “Peter”
should not be dismissed for lack of prosecution. The Show Cause Order advised Plaintiff that
failure to comply could result in a recommendation that this action be dismissed as to those two
defendants.

        Plaintiff filed a response to the Show Cause Order on June 1, 2021. (Filing No. 44.)
Although the response attempts to explain Plaintiff’s claims against Defendant M. Spainhower
and Defendant Peter, it does not give any explanation as to why those defendants have not been
served. Because Plaintiff is proceeding pro se, the Court will give Plaintiff until June 29, 2021
to show cause why Defendant M. Spainhower and Defendant Peter should not be dismissed for
lack of service. Failure to do so will result in a recommendation that this action be dismissed as
to those defendants.

        Accordingly,
8:19-cv-00420-BCB-SMB Doc # 45 Filed: 06/15/21 Page 2 of 2 - Page ID # 188




   IT IS SO ORDERED.

   Dated this 15th day of June, 2021.

                                            BY THE COURT:


                                            s/ Susan M. Bazis
                                            United States Magistrate Judge




                                        2
